Case 8:19-mc-00017-DOC-JDE Document 8 Filed 10/15/19 Page 1 of 4 Page ID #:135



 1   Jodi E. Lopez (SBN 231117)
     jlopez@sidley.com
 2   SIDLEY AUSTIN LLP
     555 West 5th Street
 3   Los Angeles, CA 90013
     Telephone: +1 (213) 896-6000
 4   Facsimile: +1 (213) 896-6600
 5   Attorneys for Applicant
     BEACON SALES ACQUISITION, INC.
 6
 7
 8
 9
                         UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11
                                SOUTHERN DIVISION
12
     IN RE EX PARTE APPLICATION OF          Case No. 8:19-mc-00017
13   BEACON SALES ACQUISITION, INC.
     FOR AN ORDER GRANTING LEAVE            JOINT STIPULATION REGARDING
14   TO ISSUE A SUBPOENA PURSUANT           S-ENERGY AMERICA, INC.’S
     TO 28 U.S.C. § 1782                    PRODUCTION OF DOCUMENTS
15                                          PURSUANT TO A SUBPOENA
                Applicant.                  ISSUED PURSUANT TO 28 U.S.C. §
16                                          1782
17
18
19
20
21
22
23
24
25
26
27
28


                                    STIPULATION
Case 8:19-mc-00017-DOC-JDE Document 8 Filed 10/15/19 Page 2 of 4 Page ID #:136



 1                                         RECITALS
 2         WHEREAS, there is an action pending in Seoul Central District Court, Republic
 3   of Korea, captioned S-Energy America, Inc. v. Allied Building Products Corp., Case
 4   No. 2018Gahap585603 (the “Korean Litigation”) between Allied Building Products
 5   Corp. (“Allied”) and S-Energy America, Inc. (“S-Energy”);
 6         WHEREAS, on July 25, 2019, Beacon Sales Acquisition Inc. (“Beacon”) applied
 7   ex parte to the U.S. District Court for the Central District of California for an order
 8   granting leave to issue a subpoena pursuant to 28 U.S.C. § 1782 to obtain discovery
 9   relevant to the Korean Litigation;
10         WHEREAS, on July 26, 2019, Magistrate Judge Early granted Beacon’s
11   application for leave to issue a subpoena in the form attached to the ex parte application,
12   which commanded the production of documents and testimony under Federal Rule of
13   Civil Procedure 30(b)(6) (the “Subpoena”);
14         WHEREAS, on August 1, 2019, the Subpoena was validly served on S-Energy
15   America, Inc. (“S-Energy”) by serving Cathy Chung, an employee of S-Energy
16   authorized to accept service of process;
17         WHEREAS, on August 13, 2019, S-Energy served its Objection to Beacon Sales
18   Acquisition Inc.’s Subpoena to Testify at a Deposition in a Civil Action;
19         WHEREAS, on September 6, 2019 and October 4, 2019, S-Energy produced
20   certain documents in response to the Subpoena;
21         WHEREAS, the Parties have reached agreement on the scope of S-Energy’s
22   production in an effort to avoid costly and potentially unnecessary motion practice
23   regarding S-Energy’s compliance with the Subpoena;
24
25                                        STIPULATION

26         NOW, THEREFORE, S-Energy and Beacon hereby AGREE and STIPULATE

27   that, without waiver of S-Energy’s Objection to Beacon Sales Acquisition Inc.’s

28   Subpoena to Testify at a Deposition in a Civil Action, S-Energy shall produce all non-

                                                 1
                                          STIPULATION
Case 8:19-mc-00017-DOC-JDE Document 8 Filed 10/15/19 Page 3 of 4 Page ID #:137



 1   privileged documents generated by the search terms attached as Exhibit A in its custody,
 2   possession, or control by November 11, 2019, subject to entry of a mutually agreeable
 3   protective order.
 4
 5   Date: October 15, 2019                  Respectfully Submitted,
 6                                           Beacon Sales Acquisition, Inc.
 7
 8                                           By: s/ Jodi E. Lopez
 9                                               Jodi E. Lopez
                                                 jlopez@sidley.com
10                                               SIDLEY AUSTIN LLP
                                                 555 West 5th Street
11                                               Los Angeles, CA 90013
                                                 Telephone: +1 (213) 896-6000
12                                               Facsimile: +1 (213) 896-6600
13                                               Attorneys for Beacon Sales Acquisition, Inc.
14
                                             S-Energy America, Inc.
15
                                             By: s/ James C. Wald
16
                                                 James C. Wald
17                                               SHEPPARD, MULLIN, RICHTER &
                                                 HAMPTON LLP
18                                               1901 Avenue of the Stars
                                                 Suite 1600
19                                               Los Angeles, CA 90067
                                                 Telephone: +1 (310) 228-6143
20                                               Facsimile: +1 (310) 228-3983
21                                               Attorneys for S-Energy America, Inc.
22
                                             *   *    *
23
24                               L.R. 5-4.3.4(a)(2)(i) Attestation
25      I, Jodi E. Lopez, attest that all other signatories listed an on whose behalf the filing
26   is submitted concur in the filing’s content and have authorized the filing
27
28
                                                  2
                                          STIPULATION
Case 8:19-mc-00017-DOC-JDE Document 8 Filed 10/15/19 Page 4 of 4 Page ID #:138



 1                                 CERTIFICATE OF SERVICE
 2             I hereby certify that on October 15, 2019, a copy of the foregoing document
 3   was served via electronic mail to all counsel.
 4
     Dated: October 15, 2019               Beacon Sales Acquisition, Inc.
 5
 6                                         By: /s/Jodi E. Lopez
 7                                            Jodi E. Lopez
 8                                            jlopez@sidley.com
                                              SIDLEY AUSTIN LLP
 9                                            555 West 5th Street
                                              Los Angeles, CA 90013
10                                            Telephone: +1 (213) 896-6000
                                              Facsimile: +1 (213) 896-6600
11                                            Attorneys for Beacon Sales Acquisition, Inc.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
     ACTIVE 249840236v.5
                                           STIPULATION
